Pkickett, J.,
delivered the opinion.
Morgan, C. J., and Buck, J., concurred.
The defendant was indicted at the July term, 1880, for the crime of murder committed in hilling one William Ludeman on the' third day of February, 1880, and being *760tried, was convicted of murder in tbe first degree, and was thereupon sentenced to be executed on the seventeenth day of September, 1880. His motion for a new trial having been overruled, an appeal from the judgment was taken to this court.
It is to be regretted in any case, particularly in one involving the life of a human being, that the appeal to this court should be imperfectly presented. There is matter contained in the transcript purporting to be the testimony in the case, rulings of the court on the admissibility of evidence, and affidavits on the motion for a new trial; but there is no bill of exceptions, or statement certified to by the judge or authenticated in any manner whatever. There is nothing to show that the affidavits purporting to have been used on the motion for a new trial were so used. This court can not consider such matter, and it might as well have been left out of the transcript altogether.
There is no assignment of errors on file, nor any appearance for the defendant in this court. Upon this state of facts we should be fully warranted in dismissing the appeal, but considering the importance of the case, we have thought it proper to examine the record. There is nothing before this court, however, for consideration, except that which the statute makes matter of record, namely, the indictment, the minutes of the court, and its instructions. These we have carefully examined and find no error therein.
The judgment of the district court is therefore affirmed, and a remittitur is ordered to be issued forthwith.